UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2008 []TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission file number:0-15224 Advance Display Technologies, Inc. (Exact name of small business issuer as specified in its charter) Colorado 84-0969445 (State of incorporation) (IRS Employer ID number) 7334 South Alton Way, Suite F, Centennial, CO 80112 (Address of principal executive offices)(Zip Code) (303) 267-0111 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X As of May 10, 2008, the Company had 26,198,177 shares of its $.001 par value Common Stock outstanding. ADVANCE DISPLAY TECHNOLOGIES, INC. INDEX PART I.FINANCIAL INFORMATION Page Item 1. Balance Sheets March 31, 2008 (unaudited) and June 30, 2007 1 Statements of Operations (unaudited) Three and nine months ended March 31, 2008 and 2007 and for the 2 period from March 15, 1995, inception, to March 31, 2008 Statements of Cash Flows (unaudited) Nine months ended March 31, 2008 and 2007 and for the period from March 15, 1995, inception, to March 31, 2008 3-4 Notes to Financial Statements (unaudited) 5-7 Item 2. Management’s Discussion and Analysis or Plan of Operations 8-12 Results of Operations 9-11 Liquidity and Capital Resources 11-12 Forward Looking Statements 12 Item 3. Controls and Procedures 12-13 PART II.OTHER INFORMATION Item 1. Legal Proceedings 13 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 i PART I.FINANCIAL INFORMATION Item 1. ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) BALANCE SHEETS March 31, 2008 June 30, 2007 (Unaudited) ASSETS Current Assets: Cash $ 2,086,117 $ 1,237,599 Preferred stock subscriptions receivable 500,000 Inventory 3,937 Vendor deposits 167,206 Other current assets 68,932 18,211 Total current assets 2,326,192 1,755,810 Property and Equipment, Net 141,243 46,360 Deferred Manufacturing Costs 287,767 Deposits 32,411 17,158 Total Assets $ 2,787,613 $ 1,819,328 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable Trade $ 393,206 $ 281,522 Related party 33,158 11,759 Revolving, convertible, redeemable promissory notes payable to related parties 740,000 740,000 Demand notes payable to related parties 800,000 800,000 Accrued interest payable to related parties 362,080 244,441 Other accrued liabilities 13,783 28,175 Total current liabilities 2,342,227 2,105,897 Long-Term Capital Lease Obligations, Less Current Maturities: 3,471 4,641 Total liabilities 2,345,698 2,110,538 Commitments and Contingencies Stockholders’ Equity (Deficit): Preferred Series D stock, $.001 par value, 70,100,000 shares authorized, 25,780,322 issued and outstanding, (liquidation preference of $429,672). 25,780 25,780 Preferred Series E stock, $.001 par value, cumulative 5% dividend, 1,008,985 shares authorized, 1,008,985 shares issued and outstanding (liquidation preference of $1,227,593) 1,009 1,009 Preferred Series F stock, $.001 par value, 4,549,015 shares authorized, 4,549,015 shares issued and outstanding (liquidation preference of $4,549,015) 4,549 4,549 Preferred Series G stock, $.001 par value, 100,000 shares authorized, 90,544 and 40,705 shares issued and outstanding, respectively (liquidation preference of $8,802,750) 91 41 Preferred stock subscriptions receivable (1,000,000 ) (500,000 ) Common stock, $.001 par value, 175,000,000 shares authorized, 26,198,177 issued and outstanding 26,199 26,199 Additional paid-in capital 20,317,551 14,961,393 Deficit accumulated during the development stage (18,933,264 ) (14,810,181 ) Total Stockholders’ Equity (Deficit) 441,915 (291,210 ) Total Liabilities and Stockholders’ Equity (Deficit) $ 2,787,613 $ 1,819,328 (See accompanying notes to unaudited financial statements) 1 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Cumulative From Inception (March 15, 1995) Through March 31, 2008 2007 2008 2007 2008 Consulting Revenue $ 91,014 Other Income: Related party interest income 162,761 Other interest income 4,240 133 13,608 291 23,383 Settlement income 463,179 Other 550 Total revenue and other income 4,240 133 13,608 291 740,887 Costs and Expenses: Cost of consulting revenue 93,648 Manufacturing operations 121,711 121,711 237,870 General and administrative 288,322 230,238 1,042,787 528,238 6,577,539 Sales and marketing 89,908 45,138 174,260 137,994 796,760 Research and development 373,739 173,140 2,680,294 441,999 7,781,240 Impairment of intangible asset 451,492 Interest expense – related parties 38,928 37,722 117,639 112,211 3,970,761 Total costs and expenses 912,608 486,238 4,136,691 1,220,442 19,909,310 Loss Before Discontinued Operations and Extraordinary Gain $ (908,368 ) $ (486,105 ) $ (4,123,083 ) $ (1,220,151 ) $ (19,168,423 ) Loss from discontinued operations (202,278 ) Gain on disposal of discontinued operations 108,652 Loss Before Extraordinary Gain $ (908,368 ) $ (486,105 ) $ (4,123,083 ) $ (1,220,151 ) $ (19,262,049 ) Extraordinary Gain Due to Extinguishment of Debt 328,785 Net Loss $ (908,368 $ (486,105 ) $ (4,123,083 ) $ (1,220,151 ) $ (18,933,264 ) Accrued preferred series e dividend (12,612 ) (12,612 ) (37,836 ) (37,836 ) (218,608 ) Net loss applicable to common shareholders $ (920,980 ) $ (498,717 ) $ (4,160,919 ) $ (1,257,987 ) $ (19,151,872 ) Net loss per common share(basic and dilutive): $ (.03 ) $ (.02 ) $ (.16 ) $ (.05 ) Weighted average number of common shares outstanding 26,198,177 26,198,177 26,198,177 26,198,177 (See accompanying notes to unaudited financial statements) 2 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended March 31, Cumulative From Inception (March 15, 1995) Through March 31, 2008 2007 2008 cash flows from (to) operating activities: Net (Loss) $ (4,123,083 ) $ (1,220,151 ) $ (18,933,264 ) Adjustments to reconcile net loss to net Cash used in operating activities: Loss from discontinued operations 202,278 Gain on disposition of discontinued operations (108,652 ) Gain on debt forgiven (496,777 ) Acquired research and development expense 2,536,494 Impairment of intangible asset 451,492 Impairment of assets 186,981 Depreciation and amortization 24,540 16,927 353,096 Amortization of deferred merger costs 75,000 Stock and stock option compensation expense 143,458 11,724 399,765 Interest expense related to debt discount 1,893,573 Loss on disposal of property and equipment 1,570 7,015 (Increase) decrease in: Inventory (3,937 ) (132,000 ) (129,889 ) Vendor deposits (167,206 ) (167,206 ) Other current assets (65,974 ) (40,270 ) (157,828 ) (Decrease)increase in: Accounts payable 133,083 169,700 388,665 Interest payable to shareholders 117,639 112,211 2,004,235 Other accrued liabilities (14,580 ) (3,937 ) (163,320 ) Net cash used in operating activities (3,956,060 ) (1,084,226 ) (11,658,342 ) cash flows from (to) investing activities: Purchases of property and equipment (119,423 ) (72,414 ) (370,623 ) Proceeds from sale of property and equipment 17,030 Deferred manufacturing costs (287,767 ) (287,767 ) Advances to affiliates (932,925 ) Purchase of notes receivable and security interest (225,000 ) Cash received in acquisition 303,812 Net cash used in investing activities (407,190 ) (72,414 ) (1,495,473 ) cash flows from (to) financing activities: Proceeds from stock sales 5,212,750 750,000 8,505,877 Proceeds from exercise of options 14,400 Proceeds from notes payable to shareholders 300,000 6,429,754 Proceeds from line of credit 299,505 Principal payments on leased equipment (982 ) (3,031 ) (9,604 ) Net cash provided by financing activities 5,211,768 1,046,969 15,239,932 Increase (decrease) in cash 848,518 (109,671 ) 2,086,117 Cash & cash equivalent at beginning of period 1,237,599 130,248 Cash & cash equivalent at end of period $ 2,086,117 $ 20,577 $ 2,086,117 (See accompanying notes to unaudited financial statements) 3 ADVANCE DISPLAY TECHNOLOGIES, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended March 31, Cumulative From Inception (March 15, 1995) Through March 31, 2008 2007 2008 supplemental disclosure of cash flow information Cash paid for: Interest $ $ $ 26,570 Non-cash transactions: Issuance of common stock for acquisition of Display Group, LLC and Display Optics, Ltd. and conversion of convertible debt $ $ $ 2,199,026 Conversion of notes payable to stockholders to common stock $ $ $ 550,000 Conversion of interest payable on notes to notes payable $ $ $ 12,354 Retirement of shares in settlement $ $ $ 1,402 Extinguishment of debt and trade payables $ $ $ 496,777 Acquired membership interest in Regent Theaters, LLC and Regent Releasing, LLC $ $ $ 50,000 Conversion of Preferred Series C Stock to to common stock $ $ $ 1,844 Subscriptions for Preferred Series D Stock $ $ $ 400,000 Cancellation of Subscriptions for Preferred Series D Stock $ $ $ (325,000 ) Subscriptions for Preferred Series G Stock $ 1,000,000 $ $ 1,000,000 Conversion of demand notes and accrued interest to Preferred Series E stock $ $ $ 1,008,985 Conversion of convertible, redeemable promissory notes, demand notes and accrued interest to Preferred Series F stock $ $ $ 4,549,015 Acquisition of 15,000,000 shares of Preferred Series D stock $ $ $ 75,000 Equipment acquired under capital lease $ $ $ 14,603 Issuance of shares of Common Stock for debt $ $ $ 5,000 Issuance of shares of Preferred Series D stock for deferred compensation $ $ $ 304,500 Cancellation of unearned Preferred Series D stock $ $ $ (297,491 ) (See accompanying notes to unaudited financial statements) 4 ADVANCE DISPLAY TECHNOLOGIES, INC. NOTES
